ACCEPTED
                                                                                      03-15-00246-CR
                                                                                              7011980
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                9/21/2015 11:38:23 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                              NO. 03-15-00246-CR

MARK GORDON MCMURPHY                     §         IN THE THIRD FILED IN
                                                            3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
v.                                       §         DISTRICT 9/21/2015
                                                             COURT11:38:23
                                                                        OF AM
                                                                JEFFREY D. KYLE
THE STATE OF TEXAS                       §         APPEALS OF TEXAS  Clerk


      STATE’S FIRST MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above-styled and -numbered

cause, and moves for an extension of time of 40 days to file Appellee’s brief, and

for good cause would show the following:

                                         I.

      Appellant was indicted for Driving While Intoxicated with Two or More

Previous Convictions for the Same Type of Offense; the third-degree felony was

enhanced to habitual. A jury found him guilty of the offense, and Appellant was

sentenced to 60 years in the Texas Department of Criminal Justice. Appellant’s

brief was initially due on or about June 12th.      After Appellant’s motion for

extension was granted, Appellant submitted his brief on August 21, 2015. The

State’s brief is currently due on September 23, 2015.

                                        II.

      I anticipate that I will handle the brief for the State in this case. On

September 8th I filed the State’s brief in 03-15-00079-CR. I filed an answer to an


                                         1
application for Writ of Habeas Corpus on September 17, 2015 in cause number

CR2008-590-1. I have also gathered information on, reviewed or prepared

expunctions and nondisclosures, including several petitions in the last month. I

have assisted other attorneys in the office with various issues in their cases and

appeals. I am currently working on the State’s brief in 03-14-00659-CR, due

September 30th. I will take this work with me when I join my office in attending an

annual law conference in Corpus Christi for the remainder of this week. I will also

likely sit second chair with another attorney for his oral argument in 03-14-00570-

CR on October 7th. Additionally, because of the increased volume of appeals in our

county, the Comal County Commissioner’s Court has recently approved funding

for a second appellate prosecutor position, which our office anticipates adding

around January 1, 2016. In the interim, some briefs are being assigned to attorneys

outside of the office. Because of the foregoing, I have not yet been able to work on

a response, and respectfully request an extension of 40 days to file the State’s brief.

This is the first extension sought by Appellee.

                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 40 days, until November 2, 2015, so that an

adequate response may be made to Appellant’s brief.            This extension is not




                                          2
requested for purposes of delay but so that justice may be done.



                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008




                         CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s First Motion to

Extend Time to File Brief has been delivered to Appellant MARK GORDON

MCMURPHY’s attorney in this matter:

      Gary F. Churak
      churaklaw@msn.com
      14310 Northbrook Ste. 210
      San Antonio, TX 78232
      Counsel for Appellant on Appeal

By electronic service to the above-listed email address through efile.txcourts.gov,

this 21st day of September, 2015.

                                             /s/ Joshua D. Presley
                                             Joshua D. Presley


                                         3